GOLDTH WAITE, J.
We have repeatedly held, that where a judgment by default is had in these summary proceedings, that the judgment entry must show affirmatively, every fact and circumstance which is necessary to support the jurisdiction of the Court; and also, in judgment by default, to show the legal liability of the defendant. In the present case, the note is averred to have been made payable to Andrew Armstrong, Cashier, and it does not appear from this, that the Bank has any legal interest in the note. It is said to be the universal custom of this Bank, to take notes of this description for its loans, &c. This may be true, but it does not change the legal aspect of the case. The Bank could have averred that the note was payable to the corporation by the name and description of Andrew Armstrong, Cashier. Medway Cotton Manufactory v. Adams, *15430 Mass. 300; Child v. Bank of Passamaquoddy, 3 Mason, 505. Or it might have traced title through his indorsement.
The prima facie intendment which arises out of this note, does not show any connexion of the legal interest in it, to belong to the Bank.
The judgment must be reversed for this error, and the cause remanded.
The same judgment is given in two other cases between the same parties, involving the same question.